Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 15/951240 filed on 04/12/18. 

Claims 1-19 are remain pending in the application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabai et al. (US Pub. 2016/0337751).

As to claim 1 the prior art teach a transducer device comprising: circuitry including: 

a first circuit for operating a MEMS transducer and connected to a supply terminal for receiving a power supply voltage (see fig 10-15 and 20-24 paragraph 0150-0158); 

and a power consumption levelling circuit for dissipating a correction power and arranged to adjust the correction power to at least partially offset a change in power consumption of the first circuit due to a deviation in the power supply voltage from an average power supply voltage so as to reduce variation in an overall power consumption of the circuitry (see fig 1-5, 10-20 paragraph 0071-0081, 0137-0145 and 0165-0174 and summary).

As to claim 2 the prior art teach wherein the correction power is adjusted based on the deviation in the supply voltage (see fig 1-5, 10-20 paragraph 0135-0150).

As to claim 3, the prior art teach wherein the power consumption levelling circuit comprises a controlled current source providing a first current, and wherein the first current is 

As to claim 4 the prior art teaches wherein the first current is dependent on the value of a resistor in the power consumption levelling circuit, and wherein said resistor is of the same type as a resistor used to generate a bias current in the first circuit (see fig 1-5, 10-20 paragraph 0170-0180 and summary).

As to claim 5 the prior art teaches wherein the first circuit includes a first voltage regulator for providing a first regulated voltage from the power supply voltage, and wherein the power consumption levelling circuit includes a power dissipating portion located in proximity to the first voltage regulator (see fig 10-15 and 20-24 paragraph 0152-0162).

As to claim 6 the prior art teaches wherein the first circuit includes a first voltage regulator for providing a first regulated voltage from the power supply voltage and a second voltage regulating apparatus for providing a second regulated voltage from the power supply voltage, and wherein the power consumption levelling circuit includes a power dissipating portion comprising a first part located in proximity to the first voltage regulator and a second part located in proximity to the second voltage regulator (see fig 10-15 and 20-24 paragraph 0160-0170 and summary). 

As to claim 7 the prior art teach wherein the power consumption levelling circuit comprises an operational amplifier arranged to receive an indication of a voltage of the terminal at a first input and an indication of a low pass filtered voltage of the terminal at a second input, and wherein an output of the operational amplifier is configured to control a current to adjust the correction power (see fig 1-5, 12-22 paragraph 0177-0187).

As to claim 8 the prior art teach wherein the power consumption levelling circuit comprises a first potential divider comprising a first resistor connected between the supply terminal and a first node and a second resistor connected between the first node and a second terminal, and a second potential divider comprising a third resistor connected between the terminal and a second node and a fourth resistor connected between the first node and the second terminal, the first node is connected to a first input of the operational amplifier, the second node is connected to an input of a low pass filter, an output of the low pass filter is connected to a second input of the operational amplifier, and the second terminal is for receiving a reference voltage (see fig 1-7, 13-23 paragraph 0209-0223 and summary).

As to claim 9 the prior art teach wherein the reference voltage is ground (see fig 1-5, 10-20 paragraph 0190-0200).

As to claim 10, the prior art teach wherein the output of the operational amplifier is connected to a gate of a transistor, wherein the transistor is arranged to pass a gate-controlled current to dissipate the correction power (see fig 1-7, 13-23 paragraph 0220-0235).

As to claim 11 the prior art teaches wherein the power consumption levelling circuit comprises an analog to digital converter for providing a digital representation of the supply voltage, a digital processing circuit for receiving the digital representation of the supply voltage and for providing a digital control signal, and power dissipation apparatus for dissipating the correction power based on the digital control signal (see fig 14-25 paragraph 0233-0240).

As to claim 12 the prior art teaches further comprising current measurement apparatus for measuring a current drawn by the first circuit, and wherein the power consumption levelling circuit is arranged to adjust the correction power in response to a change in the measured current to at least partially offset a change in power consumption of the first circuit due to a change in the current drawn by the first circuit (see fig 14-25 paragraph 0250-0270).

As to claim 13 the prior art teaches comprising a capacitive transducer connected to the first circuit, wherein the first circuit is arranged to perform signal processing functions on a signal determined from the capacitive transducer (see fig 10-16 and 20-25 paragraph 0155-0168).

As to claim 14 the prior art teach wherein the device defines a common volume, and wherein the capacitive transducer is in acoustic communication with the common volume and the circuitry is in thermal communication with the common volume (see fig 10-15 and 20-24 paragraph 0165-0181 and summary).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851